Title: From James Madison to Eleuthère Irénée DuPont, 28 October 1809
From: Madison, James
To: DuPont, Eleuthère Irénée


Sir
Washington Ocr. 28. 1809
I recd. lately from your father a Copy of the Works of Mr. Turgot, for you, accompanying one which he was so good as to forward for myself. Having thus long waited in vain for an opportunity to Wilmington, other than the Mail, for which the Packet, Consisting of seven Vol: 8°., would be too large, I think it best to enable you, by this information, to cooperate in seeking a proper conveyance. The Books will be delivered or disposed of, as you may please to intimate. Accept my friendly respects
James Madison
